Citation Nr: 1704338	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  08-02 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to October 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record. 

In November 2009 and September 2011, and January 2014, the Board remanded this case for additional development and consideration.  

In a decision in May 2015, the Board denied the claim.  The Veteran appealed that decision to United States Court of Appeals for Veterans Claims (Court).  In an order in May 2016, the Court vacated and remanded the Board decision and remanded the case for action consistent with a Joint Motion for Remand (Joint Motion).

In December 2016, the Veteran's attorney submitted additional argument and evidence along with a waiver of RO consideration.


FINDING OF FACT

An acquired psychiatric disability, panic disorder and depression, was incurred in service. 


CONCLUSION OF LAW

The criteria for service connection for panic disorder and depression have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.""  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Evidence

The Veteran contends that he has a chronic psychiatric disability that began during his period of active duty.

The Veteran's pre-induction examination in January 1970 did not note a history of any psychiatric disorders.  A January 1971 service treatment record shows he was treated for acute depression, had suicidal thoughts, would not eat, and was highly withdrawn.  Provisional diagnoses of acute anxiety and acute depression were given.  A subsequent service treatment record states the Veteran's problems were a "manifestation of uncooperative behavior and not a mental illness."  Thereafter, the Veteran's service personnel records show he was administratively discharged in October 1971. 

Following service, the evidence of record shows the Veteran first sought treatment for psychiatric disorders from a VA facility in January 1973.  He received treatment until June 1976, and then again sought treatment beginning in October 1998 and continuing to the present.  Private treatment records from several mental health professionals, dating from October 1998 to November 2005, also reflect mental health treatment.  Additionally, Social Security Administration records indicate the Veteran has been disabled since January 2005, at least in part due to his mental disorders.  While these records clearly show treatment for the variously diagnosed psychiatric disorders on a continuous basis, they do not contain any etiological opinions. 

The Veteran was afforded VA mental disorder examinations in November 2007, March 2011, and October 2011.  None of these opinions was adequate for adjudication purposes:  The November 2007 opinion was incomplete because it did not address the Veteran's specific contentions regarding how his psychiatric condition was related to service; the March 2011 VA examination did not include an etiology opinion; and the October 2011 examiner's opinion was conclusory in nature and thus inadequate for rating purposes. 

As a consequence, in August 2013, the Board requested an independent medical examiner (IME) opinion from a psychiatrist.  In October 2013, the requested opinion was obtained.  The psychiatrist found that the Veteran did not have any current psychiatric disability that was related to his period of service.  However, the Joint Motion found the October 2013 IME opinion inadequate as the psychiatrist did not provide a detailed rationale for his conclusions, and it was unclear as to whether he relied upon all relevant facts in rendering the opinion.

In December 2016, the Veteran's attorney submitted a psychological evaluation and opinion from a Board certified clinical psychologist, D.M., Ph.D., ABPP, who reviewed the record on appeal, interviewed the Veteran, and provided a detailed opinion addressing the case.  Dr. M. opined that:

It is at least as likely as not that [the Veteran's] Panic Disorder and Depression began during his time in-service and have continued to the present day, as evidenced by the fact that: his records indicate that he had no evidence of Panic Disorder, or Depression previous to his enlistment; he began to evidence symptoms of these disorders, psychiatric impairments, and receive mental health treatment, during his time in-service; he continued to experience symptoms of Panic Disorder and Depression throughout the preceding decades; he was eventually diagnosed with Panic Disorder and Depression by his VA mental health providers; and his symptoms of Panic Disorder and Depression are independent of his history of sexual abuse.  As discussed above, in spite of his childhood sexual abuse, there is not clear and unmistakable evidence that the Veteran did experience pre-service psychiatric problems or suffer from a psychiatric disorder.  The Veteran's history of childhood sexual abuse led to problems in his future however these problems are independent of his Panic Disorder, Depression, and Somatic Symptom Disorder that he, at least as likely as not, began to experience in-service.  

Analysis

The Joint Motion directed that the Board should obtain another medical opinion to assess whether service connection is warranted.  However, after review of Dr. M.'s private medical opinion, the Board finds that it is not necessary to obtain another VA examination/opinion, as the medical evidence for and against the claim is at least in relative equipoise.  Having resolved reasonable doubt in the Veteran's favor, the evidence is in favor of the claim, and the Board finds that there is competent evidence that a psychiatric disability characterized as panic disorder and depression was incurred during service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Consequently, service connection for panic disorder and depression is warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.






ORDER

Service connection for panic disorder and depression is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


